DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance
	The purpose of this Corrected Notice of Allowance is to replace the Notice of Allowance previously mailed on 18 May 2022.
	This Corrected Notice of Allowance further amends claims 13 and 15 via examiner’s amendment to correct certain informalities, but is otherwise identical to the previous Notice of Allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bomkamp, Eric A., Attorney of Record, on 29 April 2022 and 25 May 2022.
The application has been amended as follows: 

Please replace claim 1 as follows:
1. 	A method for detecting spinal stenosis comprising:
receiving image data corresponding to a spine region of a patient;
identifying a spinal cord in the image data;
generating, from the image data, a cross-section of the spinal cord along a plane extending in a superior – inferior (S-I) direction; 
generating, by a processor, a plurality of graphs, each corresponding to one of a plurality of locations along the spinal cord in the S-I direction, based on a measurement orthogonal to the cross-section of the spinal cord, wherein each of the plurality of graphs depicts a first peak and a second peak, the first peak having a height corresponding to a maximum magnitude of a first gradient corresponding to a first side of the spinal cord, the second peak having a height corresponding to a maximum magnitude of a second gradient corresponding to a second side of the spinal cord; 	
determining, at each of the plurality of locations along the spinal cord in the S-I direction, a width between the first side and the second side of the spinal cord as a distance between the first peak and the second peak;
calculating, by the processor, a change in the determined width for each adjacent pair of the plurality of locations based on a comparison of the graphs for each adjacent pair of the plurality of locations;
determining at least one compression of the spinal cord when the calculated change in the determined width meets a threshold change; and 
classifying a type and a location for each of the at least one compression.

Please replace claim 2 as follows:
2. 	The method of claim 1, furthering comprising: 
	marking an anatomical element proximate to a location of the determined at least one compression to yield at least one marking; and 
	generating a decompression plan based on the at least one marking.

Please replace claim 6 as follows:
6. 	The method of claim 2, wherein at least one of the steps of identifying the spinal cord in the image data, determining the at least one compression of the spinal cord, and marking the anatomical element use at least one of machine learning, deep learning, and artificial intelligence.

Please replace claim 7 as follows:
7. 	The method of claim 2, wherein at least one of identifying the spinal cord in the image data, determining the at least one compression in the spinal cord, and marking the anatomical element use feature-based identification.

Please replace claim 8 as follows:
8. 	The method of claim 1, wherein determining the at least one compression of the spinal cord includes comparing a first characteristic in the image data with a second characteristic in the image data to determine the at least one compression.

Please replace claim 9 as follows:
9. 	The method of claim 1, wherein determining the at least one compression of the spinal cord includes comparing a characteristic in the image data with a predetermined threshold and determining that the characteristic meets the predetermined threshold.

	Please amend claim 13 as follows:
13.	The method of claim 12, further comprising displaying the graphs on a display.

	Please amend claim 15 as follows:
15. 	The method of claim 14, wherein the determined at least one compression comprises multiple determined compressions.

Please replace claim 18 as follows:
18. 	A system for detecting spinal stenosis comprising:
	an imaging device imaging a spine region to yield image data;
	a processor; and
	a memory storing instructions for execution by the processor that, when executed, cause the processor to:
receive the image data; 
identify a spinal cord in the image data; 
		generate, from the image data, a cross-section of the spinal cord along a plane extending in a superior – inferior (S-I) direction; 
		generate a plurality of graphs, each corresponding to one of a plurality of locations along the spinal cord in the S-I direction, based on a measurement orthogonal to the cross-section of the spinal cord, wherein each of the plurality of graphs depicts a first peak and a second peak, the first peak having a height corresponding to a maximum magnitude of a first gradient corresponding to a first side of the spinal cord, the second peak having a height corresponding to a maximum magnitude of a second gradient corresponding to a second side of the spinal cord;	
		determine, at each of the plurality of locations along the spinal cord in the S-I direction, a width between the first side and the second side of the spinal cord as a distance between the first peak and the second peak;
	calculate a change in the determined width for each adjacent pair of the plurality of locations based on a comparison of the graphs for each adjacent pair of the plurality of locations;
	determine at least one compression in the spinal cord when the calculated change in the determined width meets a threshold change; and
	classifying a type and a location for each of the at least one compression.

Please replace claim 19 as follows:
19. 	The system of claim 18, wherein the memory further includes instructions that, when executed, cause the processor to:
	mark, in the image data, an anatomical element proximate to a location of the determined at least one compression to yield at least one marking; and 
	generate a decompression plan based on the at least one marking.

Please replace claim 20 as follows:
20. 	The system of claim 19, wherein the memory further includes instructions that, when executed, cause the processor to:
calculate an area for bone removal on the spinal cord based on the at least one marking for the decompression plan.

Statutory Subject Matter - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 recite statutory subject matter under 35 U.S.C. 101.

Claim 1 recites:
A method for detecting spinal stenosis comprising:
receiving image data corresponding to a spine region of a patient;
identifying a spinal cord in the image data;
generating, from the image data, a cross-section of the spinal cord along a plane extending in a superior – inferior (S-I) direction; 
generating, by a processor, a plurality of graphs, each corresponding to one of a plurality of locations along the spinal cord in the S-I direction, based on a measurement orthogonal to the cross-section of the spinal cord, wherein each of the plurality of graphs depicts a first peak and a second peak, the first peak having a height corresponding to a maximum magnitude of a first gradient corresponding to a first side of the spinal cord, the second peak having a height corresponding to a maximum magnitude of a second gradient corresponding to a second side of the spinal cord; 	
determining, at each of the plurality of locations along the spinal cord in the S-I direction, a width between the first side and the second side of the spinal cord as a distance between the first peak and the second peak;
calculating, by the processor, a change in the determined width for each adjacent pair of the plurality of locations based on a comparison of the graphs for each adjacent pair of the plurality of locations;
determining at least one compression of the spinal cord when the calculated change in the determined width meets a threshold change; and 
classifying a type and a location for each of the at least one compression.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because it recite steps that make use or otherwise recite mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because it is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, such as steps a physician would perform when diagnosing a patient in the course of treatment) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because but for a generic computer recited with a high level of generality to implement the abstract concepts, the steps of calculating the recited data are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Step 2A Prong Two:
This judicial exception is integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
receiving image data corresponding to a spine region of a patient;
generating, by a processor, a plurality of graphs, each corresponding to one of a plurality of locations along the spinal cord in the S-I direction, based on a measurement orthogonal to the cross-section of the spinal cord, wherein each of the plurality of graphs depicts a first peak and a second peak, the first peak having a height corresponding to a maximum magnitude of a first gradient corresponding to a first side of the spinal cord, the second peak having a height corresponding to a maximum magnitude of a second gradient corresponding to a second side of the spinal cord;
The additional element(s) integrate(s) the abstract idea into a practical application.
The step of generating a plurality of graphs, each corresponding to a location along the spinal cord based on orthogonal measurement of the cross-section, and generating peaks of gradient along the spinal cord in the S-I direction amount to improvement of the functioning of a computer, and to another technology or technical field, namely image processing of a spinal image to determine spinal compression. see MPEP 2106.05(a)

Additionally, characterizing the gradient into peaks and determining the width of the spinal cord based on the S-I distance between two peaks amount to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For these reasons, the steps as recited in the claim provide meaningful limits to the abstract concept. see MPEP 2106.05(e)

Furthermore, Miyachi (2015/0080729) teaches determining the width between local maxima of cellular thickness (Figure 14); however, Miyachi is concerned with measuring the width of a blood vessel, and not the width of a spinal cord.
Selzer (6979294) similarly teaches determining the boundaries of a blood vessel (Figure 8) by determining the intensity gradient of the image (Figure 11A); however, Selzer is concerned with measuring the width of a blood vessel, and not the width of a spinal cord.
Finally, Koh (Automatic spinal canal detection in lumbar MR images in the sagittal view using dynamic programming, previously mailed on 18 May 2022) teaches vessel extraction techniques and other techniques directed towards tube-like objects; however, these techniques are in the research/experimental stage at best (page 572 column 1-2 disclosing proposed techniques for further research). 
Therefore, the steps of generating the gradient graphs and determining peaks in the S-I direction to generate a width amounts to adding a specific limitation other than what is well-understood, routine, and conventional in the field. see MPEP 2106.05(d)
Looking at the limitations, both individually and as an ordered combination, the additional elements appear to integrate the judicial exception into a practical application for the reasons stated above, and incorporated herein.
Accordingly, the claim is not directed towards an abstract concept. (Step 2A: NO)
For this reason, claim 1 recites eligible subject matter.

	
Dependent claims 2-11 are also directed towards eligible subject matter, for the same reason as applied to parent claim 1 above, and incorporated herein.

Claims 12-17 recite substantially similar, albeit with more specific details, limitations as claims 1-11, and would therefore be found to be directed towards eligible subject matter for the same rationale as applied to claims 1-11, and incorporated herein.

Similarly, claims 18-20 recite the system capable of performing the method of claims 1-3, and would therefore be found to be directed towards eligible subject matter for the same rationale as applied to claims 1-3, and incorporated herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1: the primary reason for allowance is the inclusion of the following limitations, in the combination as recited, and not found in the closest available prior art of record:
identifying a spinal cord in the image data;
generating, from the image data, a cross-section of the spinal cord along a plane extending in a superior – inferior (S-I) direction; 
generating, by a processor, a plurality of graphs, each corresponding to one of a plurality of locations along the spinal cord in the S-I direction, based on a measurement orthogonal to the cross-section of the spinal cord, wherein each of the plurality of graphs depicts a first peak and a second peak, the first peak having a height corresponding to a maximum magnitude of a first gradient corresponding to a first side of the spinal cord, the second peak having a height corresponding to a maximum magnitude of a second gradient corresponding to a second side of the spinal cord; 	
determining, at each of the plurality of locations along the spinal cord in the S-I direction, a width between the first side and the second side of the spinal cord as a distance between the first peak and the second peak;
calculating, by the processor, a change in the determined width for each adjacent pair of the plurality of locations based on a comparison of the graphs for each adjacent pair of the plurality of locations;
determining at least one compression of the spinal cord when the calculated change in the determined width meets a threshold change.

The closest available prior art of record are as follows:
Krishnan (9020235) teaches a system capable of being used to label if a vertebrae has abnormal width (Figure 5a); however, Krishnan does not fairly teach or suggest generating a gradient graph in the manner as recited to determine a width in the S-I direction based on the local maxima.

Koh teaches segmenting an image to determine the boundaries, and subsequently the width, of a spinal cord (page 576 Figure 10); however, Koh merely uses a matrix (page 574 column 1 Section 2.1.3 Preprocessing illustrating using matrices to process gradient magnitudes). For this reason, Koh does not fairly teach or suggest generating a gradient graph in the manner as recited to determine a width in the S-I direction based on the local maxima.
Morishita (Cervical spinal canal stenosis: the differences between stenosis at the lower cervical and multiple segment levels) teaches comparing a patient’s spinal width to a population norm (page 1521 Figure 1); however, Morishita does not fairly teach or suggest comparing the patient’s own local measurements to locations proximate to each other, and providing an indication of spine narrowing when the patient’s spine narrows abruptly from one location to the next location. For this reason, Morishita does not fairly teach or suggest generating a gradient graph in the manner as recited to determine a width in the S-I direction based on the local maxima.

Claims 2-11: these claims are also hereby allowed for similar rationale as applied to parent claim 1 above, and incorporated herein.

Claims 12-20: these claims are also hereby allowed for similar rationale as applied to claim 1-11 above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weiss (8014575) teaches segmenting and identifying each vertebrae in an image (Figure 13a).
Taylor (7374536) teaches identifying areas of lower back pain on a patient (Figure 17).
Lai (20070173744) teaches determining the centerline of a vertebrae (Figure 6).
Tsai (20060110017) teaches determining a spinal column abnormality in an image (13B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626